Citation Nr: 1423903	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for obstructive sleep apnea with hypersomnia.

2.  Entitlement to an earlier effective date for the grant of service connection for obstructive sleep apnea with hypersomnia.

3.  Entitlement to an initial disability rating in excess of 10 percent for status post left knee surgery with scarring.

4.  Entitlement to an initial disability rating in excess of 10 percent for instability, left knee. 

5.  Entitlement to service connection for a neurological disorder affecting the bilateral lower extremities.

6.  Entitlement to service connection for a neurological disorder affecting the bilateral upper extremities.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for a voiding dysfunction.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held on February 11, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the Veteran's description of numbness and tingling in his hands and feet, the Board has recharacterized two of the issues on appeal as entitlement to service connection for neurological disorders affecting the bilateral upper and lower extremities.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.  For the same reason, the Board has also recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder.

In a December 2009 rating decision, the RO granted the Veteran's claim for an effective date prior to April 6, 2007, for entitlement to service connection for obstructive sleep apnea with hypersomnia, and assigned an effective date of February 28, 2007.  In the same decision, the RO also granted the Veteran's claim for an increased initial disability rating in excess of 30 percent for obstructive sleep apnea with hypersomnia, assigning a 50 percent disability rating.  However, as the decision did not constitute a full grant of the benefits sought, the Veteran's claims for an earlier effective date and higher initial evaluation remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

Additional evidence has been associated with the Veteran's claims folder, accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

The issues of entitlement to an initial disability rating in excess of 10 percent for status post left knee surgery with scarring and in excess of 10 percent for instability, left knee and entitlement to service connection for a neurological disorder affecting the bilateral lower extremities, a neurological disorder affecting the bilateral upper extremities, an acquired psychiatric disorder, and a voiding dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2014, prior to the promulgation of a Board decision in the appeal, the Veteran expressed his desire to withdraw his appeal for an increased rating for obstructive sleep apnea with hypersomnia.

2.  In December 2005, the Veteran filed a claim of entitlement to service connection for obstructive sleep apnea; this claim was submitted within one year after separation from service.

3.  Obstructive sleep apnea was first diagnosed on February 28, 2007, and medical evidence prior to this date specifically rules out a finding of obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement to an initial disability rating in excess of 30 percent for obstructive sleep apnea with hypersomnia.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an effective date prior to February 28, 2007, for the grant of service connection for obstructive sleep apnea with hypersomnia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  At the February 2014 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal as to the claim for a higher initial evaluation for obstructive sleep apnea with hypersomnia.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  As such, the Board finds that the Veteran has withdrawn his appeal, accordingly, the Board does not have jurisdiction over that claim and the appeal of the claim for a higher initial evaluation for obstructive sleep apnea with hypersomnia is dismissed.

II.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Since the Veteran has requested his claim for a higher initial evaluation for obstructive sleep apnea with hypersomnia be withdrawn, it is unnecessary to discuss VA's duties to notify and assist with respect to that issue.  With respect to the Veteran's claim for an earlier effective date for service connection of obstructive sleep apnea with hypersomnia, the Board notes that such notice is unnecessary because the Veteran is challenging the effective date, a downstream issue.  If, in response to notice of its decision on a claim for which VA has already given § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to this claim. 

In addition, in cases where service connection has been granted and an initial evaluation and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra.  Thus, because the notice that was provided before service connection for obstructive sleep apnea with hypersomnia was granted was legally sufficient, VA's duty to notify, with respect to this claim, has been satisfied.

The Board further notes that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was also provided the opportunity to testify at a hearing before the Board in February 2014.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case and a Supplemental Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran with respect to his claim for an earlier effective date for the grant of service connection for obstructive sleep apnea with hypersomnia.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

III.  Earlier Effective Date for Obstructive Sleep Apnea

The Veteran contends that he is entitled to an effective date prior to February 28, 2007, for the grant of service connection for obstructive sleep apnea with hypersomnia.

Generally, the effective date of an award of service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (b)(2) (2013).

The Veteran's claim for service connection for obstructive sleep apnea was received by VA in December 2005, clearly within the one year period following his November 30, 2005 separation from service.  Therefore, the appropriate effective date for the grant of service connection is the latter of the day following his separation from active duty, December 1, 2005, or the date entitlement arose.

With respect to the phrase "the date entitlement arose," the regulation has not defined that term.  The Court, however, has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court found that that the date evidence is submitted or received is irrelevant when considering the effective date of an award.  Id.  In McGrath, the Veteran had filed a claim for a nervous condition in 1972; however, the first competent evidence of a diagnosis of PTSD was dated in 1992 and the examiner stated that the Veteran had suffered from PTSD since 1972.  The Court stressed that even if the first diagnosis of PTSD was submitted years after the claim, it nevertheless supported and referred back to the pending claim for a nervous condition.  Thus, the Court has held that the phrase "the date entitlement arose" is not necessarily the date that the physician offers the essential diagnosis.

The present case is distinguishable, however, as McGrath involved a medical diagnoses of PTSD where the physician stated that the condition had been present for a number of years prior.  Here, the first diagnosis of obstructive sleep apnea is recorded in a February 28, 2007 private treatment record.  Although the Veteran's service treatment records document his reports of daytime somnolence and trouble sleeping, the medical evidence during his period of service specifically rules out a diagnosis of obstructive sleep apnea during that time.  

An April 2003 treatment record noted that an all-night polysomnographic analysis showed infrequent respiratory events only in the last phase of the sleep periods, and apnea events were not seen.  Hypopnea was present with few events (2 per hour), with few leading to arousals.  The physician's impression was that this was a negative study for sleep related disturbances, which was essentially normal.  In May 2005, the Veteran underwent an overnight sleep study to be evaluated for obstructive sleep apnea and insomnia.  A physician reviewed the results and provided his impression that the Veteran had primary snoring disorder and a history of insomnia.  Of particular note, the physician documented that the Veteran had an apnea-hypopnea index of 1 sleep disordered breathing event per hour.  Sleep apnea is defined as the coexistence of unexplained excessive daytime sleepiness with at least five obstructed breathing events (apnea or hypopnea) per hour of sleep.  See, e.g., Harrison's Principles of Internal Medicine 2186 (Dan L. Longo, et. al. eds., 18th ed. 2012).  A May 2005 behavioral health consultation sheet notes that no apneic episodes were seen in the sleep study and that the physician discussed with the Veteran the possibly that his sleep difficulties were psychologically related.  A June 2005 service treatment record notes that the Veteran's "sleep study revealed restless leg syndrome not sleep apnea." 

Although the Veteran testified at the February 2014 Board hearing that he had obstructive sleep apnea during service and underwent tests and was given a CPAP machine prior to exiting service, the medical evidence of record, as noted above, does not support these contentions.  Additionally, because obstructive sleep apnea is not a simple condition which can be diagnosed by a lay person, the Veteran is not competent to provide himself with a diagnosis of obstructive sleep apnea during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Again, the proper effective date for the claim on appeal is either the day following separation from active service, December 1, 2005, or the date entitlement arose, whichever is later.  In this case, the later date is February 28, 2007, the date that the Veteran's obstructive sleep apnea was first diagnosed.  Accordingly, February 28, 2007 is the appropriate effective date for service connection for obstructive sleep apnea with hypersomnia.

The Board has considered whether an effective date prior to February 28, 2007, is warranted.  However, as discussed above, the evidence of record does not demonstrate that the Veteran's service-connected obstructive sleep apnea was diagnosed, or the disability found to be present, prior to that date, and in fact, the record includes definitive medical evidence ruling out sleep apnea during service.  As such, there is no basis on which an effect date earlier than February 28, 2007 can be assigned for service connection of obstructive sleep apnea with hypersomnia.

In reaching this decision, the Board finds that the preponderance of the evidence is against the claim.  The evidence of record does not show that the Veteran ever received a diagnosis for this disability prior to the currently-given effective date.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the claim of entitlement to an initial disability rating in excess of 30 percent for obstructive sleep apnea with hypersomnia is dismissed.

Entitlement to an effective date prior to February 28, 2007, for the award of service connection for obstructive sleep apnea with hypersomnia is denied.


REMAND

Reasons for remand:  To provide the Veteran with VA examinations and to procure relevant outstanding private treatment records. 

At the February 2014 Board hearing, the Veteran testified that he received private treatment from a Dr. H. beginning very shortly after his separation from service in November 2005.  The Veteran submitted treatment records from this physician, dated as early as December 2007.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records identifying possible treatment for the disabilities for which the Veteran has claimed entitlement to service connection is relevant to the claims, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2013). 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Here, the record shows that the Veteran has not been afforded VA examination with respect to his claims for entitlement to service connection for neurological disorder(s) affecting his upper and lower extremities, an acquired psychiatric disorder or a voiding dysfunction.  VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

At the February 2014 Board hearing, the Veteran testified that he regularly experiences numbness and tingling in his feet and hands.  A July 1973 service treatment record noted the Veteran's complaint of pain on the bottoms of his feet when on hard surfaces and with prolonged walking & driving.  Additionally, in February 2013, a private rheumatologist noted that the Veteran experienced widespread arthralgias and myalgias, and concluded that the Veteran's numbness and tingling in the toes and hands is from cervical and lumbosacral radiculopathy.  The Board notes that the Veteran is currently service-connected for a number of disabilities, including lumbar strain and impingement syndrome of the bilateral shoulders.  On remand, the Veteran should be provided with a VA examination to determine the nature and etiology of any neurological disorder(s) affecting the bilateral upper and/or lower extremities, to include on a secondary basis.

Also at the February 2014 Board hearing, the Veteran stated that he will often get frustrated and angry about things.  Service treatment records from September 1994 document emotional lability and increased irritability, noting a suspected possible mild PTSD.  The Veteran also indicated that he may be experiencing depression as a result of his service-connected disabilities.  On remand, the Veteran should be provided with a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include on a secondary basis.  

Finally, the Veteran also testified at the Board hearing that he typically must use the restroom every hour and that this began during active duty and has experienced this since.  A May 2006 treatment record notes that the Veteran reported urinating eight times per day at one hour intervals, for the past seven years.  This continuity of symptomatology is sufficient to meet the low standard necessary to invoke VA's duty to provide a VA examination.  The Board also notes that the Veteran is prescribed a number of medications for service-connected disabilities.  On remand, a VA examination should be provided to determine the nature and etiology of any voicing dysfunction present, to include as secondary to any service-connected disabilities or medication taken for such disabilities.

Lastly, the Veteran also contends that he is entitled to initial ratings in excess of 10 percent for both status post left knee surgery with scarring and instability, left knee.  At the Board hearing, the Veteran testified that he has stiffness and pain with motion on both extension and flexion of the left knee.  He also stated that he has lots of problems with his knee instability when he walks up stairs, and has great difficulty getting in and out of chairs because the knee buckles and will give out on him.  February 2013 private treatment records from the Veteran's rheumatologist noted that the Veteran has described pain in his knee becoming progressively worse during the last 3 years, and that he has had to have steroid and gel injections in his knee.  Range of motion testing was performed with flexion to 90 degrees and extension to 10 degrees, both limited by pain.  However, as it is not clear from these records at what degree pain begins, it is insufficient for rating purposes.

The Veteran was last provided with a VA examination of his left knee in October 2010.  The symptoms described above demonstrate an increase in symptomatology since that examination.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran to provide a release form for private treatment received from his primary care physician, Dr. H., from December 2005 to December 2007.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any currently-present neurological disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then render a diagnosis for any neurological disorder affecting the upper and/or lower extremities currently-present or active during the relevant claim period, from July 2007 to present.  

For any such disorder found, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neurological disorder arose during active service or is otherwise related to any incident of service. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neurological disorder was caused by one or more of the Veteran's service connected disabilities.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neurological disorder was aggravated by one or more of the Veteran's service connected disabilities.
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development requested in part one, schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then render a diagnosis for any acquired psychiatric disorder currently-present or active during the relevant claim period, from July 2007 to present.  

For any such disorder found, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder arose during active service or is otherwise related to any incident of service. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by one or more of the Veteran's service connected disabilities.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated by one or more of the Veteran's service connected disabilities.
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested in part one, schedule the Veteran for an examination to determine the nature and etiology of any voiding dysfunction present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then render a diagnosis for any voiding dysfunction currently-present or active during the relevant claim period, from July 2007 to present.    

For any such disorder found, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the voiding dysfunction arose during active service or is otherwise related to any incident of service. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's voiding dysfunction was caused by one or more of the Veteran's service connected disabilities, or medication taken for such disabilities.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's voiding dysfunction was aggravated by one or more of the Veteran's service connected disabilities, or medication taken for such disabilities.
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the development requested in part one, arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of his service-connected left knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the left knee and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the left knee after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's left knee during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  Fully describe any findings regarding the Veteran's left knee instability, including whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation.  Fully discuss the frequency and severity of such instability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completion of the above examinations, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

7.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claims of entitlement to an initial disability rating in excess of 10 percent for status post left knee surgery with scarring and 10 percent for instability, left knee and entitlement to service connection for neurological disorder(s) affecting the upper and lower extremities, an acquired psychiatric disorder, and voiding dysfunction, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


